COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00246-CR
                              NO. 02-15-00274-CR


ALLEN F. CALTON                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

           FROM 213TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 0843168D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant filed two notices of appeal, one on July 23, 2015 (No. 02-15-

00246-CR), and the other on August 11, 2015 (No. 02-15-00274-CR), purporting

to appeal the trial court’s alleged denial of two motions for DNA testing. See Tex.

Code Crim. Proc. Ann. art. 64.01 (West Supp. 2015). We sent appellant letters

on October 9, 2015, noting our concern that we may not have jurisdiction over

      1
       See Tex. R. App. P. 47.4.
the two appeals because the trial court has not ruled on either of appellant’s

motions for DNA testing. See Tex. R. App. P. 26.2(a). We requested that any

party desiring to continue either of the appeals furnish this court with a signed

copy of the order that appellant seeks to appeal by October 19, 2015. In each of

our October 9, 2015 letters, we warned the parties that “[i]f no order has been

signed and furnished by that date, this appeal will be dismissed for want of

jurisdiction.” No response has been filed.

       Because we have no jurisdiction to address either of appellant’s notices of

appeal, we dismiss both appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                  PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 7, 2016




                                        2